          Case 4:20-cv-00387-KGB Document 7 Filed 04/06/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JERRY E. KIRSCH, JR.                                                                      PLAINTIFF

v.                               Case No. 4:20-cv-00387-KGB

METOYER and DOES                                                                   DEFENDANTS

                                            ORDER

       Before the Court is the status of this case. In an Order entered on January 25, 2021, the

Court ordered plaintiff Jerry E. Kirsch, Jr. to show cause within 30 days of the date of the Order

why the Court should not dismiss his claims for failure to state a claim on which relief may be

granted (Dkt. No. 6). Mr. Kirsch has not responded to the Order, and the time for doing so has

passed. Accordingly, for the reasons set forth in the Order to show cause, the Court dismisses

without prejudice Mr. Kirsch’s claims (Dkt. No. 1). His request for relief is denied.

       So ordered this the 6th day of April, 2021.


                                                     Kristine G. Baker
                                                     United States District Court Judge
